Exhibit 10(k) Southwest Bank PROMISSORY NOTE Principal $1,500,000.00 Loan Date 04-02-2008 Maturity 01-01-2009 Loan No 12030954-22003 Call / Coll Account 00000094289 Officer 47417 Initials References in the shaded area are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any item above containing “***” has been omitted due to text length limitations. Borrower: Siboney Learning Group, Inc. Siboney Corporation 325 Kirkwood Rd 300 St Louis, MO 63122 Lender: Southwest Bank, an M&I Bank St. Louis Region Commercial Lending 13205 Manchester Road Des Peres, MO 63131 Principal Amount: $1,500,000.00 Initial Rate: 5.250% Date of Note:April 2, 2008 PROMISE TO PAY. Siboney Learning Group Inc and Siboney Corporation (“Borrower”) jointly and severally promise to pay to Southwest Bank, an M&I Bank (“Lender”), or order, in lawful money of the United States of America, the principal amount of One Million Five Hundred Thousand& 00/100 Dollars ($1,500,000.00) or so much as may be outstanding, together with interest on the unpaid outstanding principal balance of each advance. Interest shall be calculated from the date of each advance until repayment of each advance. PAYMENT. Borrower will pay this loan in one payment of all outstanding principal plus all accrued unpaid interest onJanuary 1, 2009. In addition, Borrower will pay regular monthly payments of all accrued unpaid interest due as of each payment date, beginning May 1, 2008, with all subsequent interest payments to be due on the same day of each month after that.
